Citation Nr: 0416317	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-31 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for multilevel spinal 
stenosis of the cervical spine, claimed as neck pain.  


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
entitlement to service connection for right ear hearing loss 
and multilevel spinal stenosis of the cervical spine, claimed 
as neck pain.  The veteran filed a notice of disagreement 
(NOD) in December 2001.  The statement of the case (SOC) was 
issued in September 2003.  In October 2003, the veteran filed 
a substantive appeal (VA Form 1-9).  

The issue of entitlement to service connection for multilevel 
spinal stenosis of the cervical spine, claimed as neck pain, 
is being addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
right ear hearing loss was aggravated by his noise exposure 
during service.


CONCLUSION OF LAW

Right ear hearing loss was aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable decision in this case concerning 
right ear hearing loss, it is unnecessary to enter any 
discussion regarding whether there has been full compliance 
by VA with respect to its duty to notify and duty to assist 
the veteran in connection with this claim for benefits.  

The veteran essentially contends that while working on the 
flight line in service, his preexisting right ear hearing 
loss was worsened.  On preinduction examination in 
December 1965, the audiometric findings in the right ear were 
0 dB at 500, 0 dB at 1000, 0 dB at 2000, 55 dB at 3000, and 
45 dB at 4000 Hertz (Hz).  

In January 1969, the veteran underwent another audiometric 
examination.  The findings in the right ear were 15 dB at 
500, 15 dB at 1000, 15 dB at 2000, 45 dB at 3000, and 45 dB 
at 4000 Hz.  

In September 1969, the veteran underwent a separation 
examination from service.  He underwent another audiometric 
examination.  The findings in the right ear were 15 dB at 
500, 15 dB at 1000, 5 dB at 2000, 45 dB at 3000, and 35 dB at 
4000 Hz.  It was noted that there was some hearing loss at 
frequencies 3000 and 4000.  

After service, the veteran underwent VA examination in 
June 2001.  It was noted that the veteran served as an 
aircraft mechanic on the flight line in service and was 
exposed to aircraft engine noise without hearing protection.  
He expressed frequent difficulty hearing speech clearly, 
especially in the presence of background noise.  Physical 
examination of the right ear revealed puretone threshold 
averages of 50 Hz.  Speech recognition scores were 80 
percent.  The examiner noted that there was sensorineural 
hearing loss in the right ear.  The diagnosis was moderate 
sensorineural hearing loss.  The examiner indicated that in 
the absence of significant occupational or recreational noise 
exposure, the veteran's hearing loss was worse than expected 
from aging alone.  His right ear hearing loss was found to be 
more likely than not the result of his military noise 
exposure.  


In August 2001, the veteran underwent an audiology 
examination by Amy E. Holyfied, MS, that was presented to VA 
in support of his claim.  The audiological evaluation 
revealed that the veteran had bilateral moderate to severe 
sensorineural hearing loss and was a candidate for binaural 
fitting of hearing aids.  

In October 2001, a medical statement from Amy Budoff, MD was 
submitted in support of the veteran's claim.  Dr. Budoff 
indicated that the veteran had a mild impairment in one ear 
upon induction into service.  However, she stated that before 
discharge, his rating revealed a worsening of his 
sensorineural hearing loss as one might expect upon exposure 
to loud sound.  His 2001 study showed that his already 
damaged ears had worsened.  Dr. Budoff stated that she 
believed that with the veteran's documented history of noise 
exposure while in the military, any hearing loss may be 
secondary to that service, prior to his discharge from 
service.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

In this case, there is evidence of the veteran's 
classification as an aircraft jet mechanic.  The veteran 
claims that his preexisting right ear hearing loss was 
aggravated by his employment in service without ear 
protection.  The record has evidence that there was some 
changes (a decline) in the veteran's hearing during his three 
years of service.  The VA and private hearing examinations 
both show that the veteran presently has moderate to severe 
sensorineural hearing loss in the right ear.  Of import, is 
the VA June 2001 VA audiology examination that indicates that 
the results of the veteran's hearing loss is worse than 
expected from aging alone and is more likely the result of 
the veteran's military noise exposure.  The private audiology 
examination essentially reports the same.  Although there was 
not substantial increase in hearing loss in service, there is 
no evidence to show that any increase in hearing loss was 
expected as a result of the natural progress of the hearing 
loss.  Since there is no other evidence of noise exposure, 
and the medical opinions  suggest that the veteran's right 
ear hearing loss was the result of military noise exposure, 
the Board must resolve the doubt in the veteran's favor.  
Therefore, service connection for right ear hearing loss due 
to inservice aggravation is warranted.  


ORDER

Service connection for right ear hearing loss is granted.  


REMAND

The veteran claims, in essence, that service connection is 
warranted for his multilevel spinal stenosis of the cervical 
spine, claimed as neck pain, as a result of an injury that 
occurred in service.  

A review of the record reveals that the veteran has presented 
statements from two private physicians that indicate that his 
neck disability could have been a result of a neck injury 
sustained in service.  Although the only injury resulting in 
a back injury in service is not specifically related to his 
neck, there were findings that the veteran's neck was flexed 
forward and exaggerated.  He also complained of slight pain 
of the neck.  Also of import, is a back injury that has 
occurred post service.  It is not clear whether the cervical 
spine difficulties he has now are the result of that neck 
pain in service.  Therefore, he should be provided a VA 
examination to determine the nature and etiology of his neck 
condition.  

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and development required 
by the VCAA has been done.   The veteran should be 
specifically informed about any information and 
evidence not of record that is necessary to 
substantiate the claim; the information and 
evidence that VA will seek to provide; the 
information and evidence he is expected to provide; 
and he should be requested to provide copies of any 
evidence in his possession that pertains to the 
claim not currently of record.  The RO must review 
the claims file and ensure that all notification 
and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 in its 
entirety.  

2.  The veteran should be scheduled for a VA 
orthopedic examination.  Any indicated tests or 
studies should be accomplished, and the claims file 
should be made available to the examiner to ensure 
that person is aware of the veteran's pertinent 
history.  The examiner should indicate that he/she 
has reviewed the claims file.  The examiner should 
also be asked to provide an opinion as to the cause 
of any current cervical spine disability, including 
whether it is likely, unlikely, or at least as 
likely as not the result of in-service back or head 
injury.  The report of this examination should then 
be associated with the claims file.  Rationale for 
any findings should be provided.  

3.  Thereafter, after undertaking any additional 
development as may be indicated by virtue of any 
response received from the veteran to this Remand, 
including conducting any further examinations, the 
claim on appeal should be re-adjudicated.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be furnished 
a supplemental statement of the case.  After an 
appropriate period of time to respond, the case 
should be returned to the Board.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



